Order entered October 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00896-CR

                    KYLE HERMAN HIBBARD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1951973-R

                                     ORDER

      Before the Court is appellant’s pro se motion to proceed in forma pauperis,

affidavit of indigency, and request for records. We ORDER attorney Lawrence B.

Mitchell to provide appellant with copies of all motions filed with the Court on

behalf of appellant, copies of court communications, responses, orders, and

mandates in this case, and two copies of the Court’s opinion. We further ORDER

Lawrence B. Mitchell to provide written verification to the Court within 10 days of

the Order that he has complied with same.
/s/   DAVID J. SCHENCK
      JUSTICE